Citation Nr: 0820320	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for onychomycosis.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1996 to January 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for onychomycosis and evaluated the disability as 
noncompensable, effective July 14, 2005.  

In October 2006, the evaluation was increased to 10 percent, 
effective July 14, 2005.  She has not expressed satisfaction 
with this evaluation.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the veteran's claim remains on 
appeal to the Board. 


FINDING OF FACT

The veteran has onychomycosis of the fourth and fifth nails 
bilaterally, which is productive of itching and 
discoloration, has led to past loss of a toe nail, and which 
covers zero percent of her exposed skin and one half of one 
percent of her entire body.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for onychomycosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Codes 7801, 
7802, 7803, 7804, 7805, 7806, 7820 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements. See Dunlap, 
21 Vet. App. at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008).

There has been no allegation of prejudice with regard to the 
notice provided as to downstream issues.

VA has also complied with its VCAA duties to assist the 
veteran with the development of her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to her claim, and all 
pertinent VA and private records have been obtained.  The 
veteran declined her right to a hearing.  There is no 
indication that there are any pertinent outstanding medical 
records that must be obtained, and the Board may proceed with 
its review of the veteran's appeal. 

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

As previously noted, this issue involves the veteran's 
dissatisfaction with the initial rating for her disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The rating schedule does not contain an entry for 
onychomycosis.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The veteran's onychomycosis has been evaluated under rating 
code 38 C.F.R. § 4.118, Code 7813, for dermatophytosis, 
including involvement of the nails.  This code provides that 
the disability should be rated under the pertinent rating 
codes for disfigurement of the head, face, or neck; scars; or 
dermatitis, depending on the predominant disability.  See 
38 C.F.R. § 4.118, Code 7813.  

The rating code for infections of the skin not listed 
elsewhere, including fungal infections, also rates under the 
pertinent rating codes for disfigurement of the head, face, 
or neck; scars; or dermatitis, depending on the predominant 
disability.  See 38 C.F.R. § 4.118, Code 7820. 

The evidence includes VA treatment records, which show that 
the veteran was seen for a foot fungus in May 2003.  The 
fungus was noted to be located under the fourth digit toenail 
on her right foot.  

Private medical records dated from 2004 to 2005 show that the 
veteran underwent treatment for her onychomycosis during this 
period.  March 2004 records state that she experienced 
itching of her fourth and fifth right toes, and that she kept 
a cushion between those toes.  She had removal of a toe nail 
in June 2005.  

The veteran was afforded a VA examination in August 2006.  
She had a history of onychomycosis in her toenails dating 
back to 1998.  This had been treated on and off with oral 
medications ever since it was initially diagnosed.  There was 
improvement in 2003, but the condition returned.  The veteran 
currently believed that her disability was spreading and 
progressive.  Her only current treatment was an over the 
counter salve.  The veteran denied any affects on her job 
from this skin condition but reported that her recreational 
activities were affected in that she did not wear sandals.  

On examination, there was a moderate amount of onychomycosis 
in her toenails, particularly the fourth and fifth toenails 
bilaterally.  Her other toenails were discolored with mild 
evidence of onychomycosis.  There was some slight tinea pedis 
along her heels and sides of her feet bilaterally.  The 
diagnoses included tinea pedis and onychomycosis.  The 
percent of skin that was exposed was zero percent, and the 
percent of her body that was affected was one half of one 
percent.  

The rating code for disfigurement of the head, face, or neck 
is not for consideration, as the veteran's condition affects 
her feet.  38 C.F.R. § 4.118, Code 7800.  

The rating code for scars of other than the head, face or 
neck does not provide for an evaluation greater than 10 
percent.  38 C.F.R. § 4.118, Code 7802.  

The rating codes for superficial or unstable scars and for 
scars which are superficial and painful on examination also 
do not provide for a rating in excess of 10 percent.  
38 C.F.R. § 4.118, Code 7803, 7804.  Although the veteran 
notes that she had pain in her foot after the loss of her toe 
nail, the August 2006 VA examination found that her 
disability did not affect her job, and there is no other 
evidence of limitation of function of her foot.  38 C.F.R. 
§ 4.118, Code 7805.  

The two remaining rating codes for consideration include the 
rating code for scars of other than the head, face, or neck 
that are deep or cause limited motion, and the rating code 
for dermatitis.  However, both of these rating codes 
essentially evaluate a disability based on the amount of 
coverage of the infection.  The rating code for scars 
requires an affected area of more than 12 square inches for a 
20 percent evaluation.  38 C.F.R. § 4.118, Code 7801.  

The rating code for dermatitis requires that at least five 
percent of the body be affected.  38 C.F.R. § 4.118, Code 
7806.  The evidence indicates that the percentage of exposed 
skin was zero percent, and the percentage of the entire body 
that was affected was one half of one (0.5) percent.  This 
does not translate into an increased evaluation under either 
of the rating codes.  That being the case, the veteran's 
claim for an evaluation in excess of 10 percent for 
onychomycosis is not supported by the evidence for any 
portion of the appeal period.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In this case, the schedular criteria contemplate the symptoms 
of the veteran's disability.  The disability has not been 
found to affect work, nor has it required any periods of 
hospitalization.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for onychomycosis is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


